As Filed with the U.S. Securities and Exchange Commission on February 28, 2011 File Nos. 333-101625 and 811-21261 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933(X) Pre-Effective Amendment No.() Post-Effective Amendment No. 18(X) and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940(X) Amendment No. 19(X) RYDEX ETF TRUST (Exact Name of Registrant as Specified in Charter) Four Irvington Centre, 805 King Farm Boulevard, Suite 600, Rockville, Maryland20850 (Address of Principal Executive Offices) (Zip Code) (301)296-5100 (Registrant’s Telephone Number, Including Area Code) Richard Goldman 805 King Farm Boulevard Suite 600 Rockville, Maryland 20850 (Name and Address of Agent for Service of Process) Copies to: W. John McGuire Morgan, Lewis & Bockius LLP 1111 Pennsylvania Avenue, N.W. Washington, D.C. 20004 It is proposed that this filing will become effective (check appropriate box): Ximmediately upon filing pursuant to paragraph (b) of rule 485 on (date) pursuant to paragraph (b)(1)(v) of rule 485 60 days after filing pursuant to paragraph (a)(1) of rule 485 on (date) pursuant to paragraph (a)(1) of rule 485 75 days after filing pursuant to paragraph (a)(2) of rule 485 on (date) pursuant to paragraph (a)(2) of rule 485 SIGNATURES Pursuant to the requirements of the Securities Act of 1933 (the “Securities Act”) and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act and has duly caused this Post-Effective Amendment No. 18 to Registration Statement No. 333-101625 to be signed on its behalf by the undersigned, duly authorized, in the City of Rockville, State of Maryland on the 18th day of March 2011. RYDEX ETF TRUST By: RICHARD M. GOLDMAN Richard M. Goldman, President Pursuant to the requirements of the Securities Act, this Post-Effective Amendment No. 18 to the Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. J. Kenneth Dalton Member of the Board of Trustees By: NICK BONOS John O. Demaret Nick Bonos, as Attorney-In-Fact for the Trustees Whose Names Appear Opposite Member of the Board of Trustees Patrick T. McCarville By: NICK BONOS Member of the Board of Trustees Nick Bonos, Vice President and Treasurer (principal financial officer and principal accounting officer) Roger Somers Member of the Board of Trustees Corey A. Colehour By: RICHARD M. GOLDMAN Member of the Board of Trustees Richard M. Goldman, Member of the Board of Trustees and President Werner E. Keller Member of the Board of Trustees Thomas F. Lydon Member of the Board of Trustees Exhibit Index Exhibit Number Exhibit: EX-101.INSXBRL Instance Document EX-101.SCHXBRL Taxonomy Extension Schema Document EX-101.CALXBRL Taxonomy Extension Calculation Linkbase EX-101.DEFXBRL Taxonomy Extension Definition Linkbase EX-101.LABXBRL Taxonomy Extension Lable Linkbase EX-101.PREXBRL Taxonomy Extension Presentation Linkbase
